Citation Nr: 1728450	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  06-24 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of a left medial malleolus fracture.  

2.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected residuals of a left medial malleolus fracture.

3.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected residuals of a left medial malleolus fracture.

4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of a left medial malleolus fracture.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1975 to January 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and November 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The October 2004 rating decision denied service connection for a low back disability and a psychiatric disability, and granted an increased rating of 20 percent for residuals of fractured left medial malleolus; the November 2005 rating decision denied service connection for a right hip disability and a right knee disability.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

A November 2011 Board decision denied a schedular rating in excess of 20 percent for residuals of a left medial malleolus fracture, and remanded the current service connection issues for additional development.  In a November 2012 decision, the Board denied service connection for a low back disability, a psychiatric disability, a right hip disability, and a right knee disability, as well as an extraschedular rating for residuals of fractured left medial malleolus.  The Veteran appealed the November 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court), which in July 2013 issued an order that vacated the November 2012 Board decision and remanded the case to the RO as to all of the matters for readjudication consistent with instructions in a June 2013 Joint Motion for Remand (Joint Motion) by the parties.  Thereafter, a videoconference hearing was held before the undersigned in May 2014; a transcript of the hearing is in the record.  In July 2014 and February 2016, the Board remanded the case for additional development.  

In August 2016, the VA Director of Compensation and Pension Service opined that an extraschedular rating under 38 C.F.R. § 3.321(b)(1) was warranted, and assigned a 10 percent rating for the Veteran's residuals of fractured left medial malleolus.  An August 2016 rating decision granted a 10 percent extraschedular rating for the left medial malleolus fracture residuals, effective in May 2002.  In a February 2017 statement the Veteran's representative indicated that, given the extraschedular award and that the Veteran has not taken issue with the rating, the matter was resolved.  Thus, the matter of an extraschedular rating is no longer on appeal before the Board.  

The Board is aware from a review of the record that by filing a notice of disagreement (NOD) in January 2017 the Veteran has initiated an appeal seeking an earlier effective date for a dependency allowance for a spouse.  (A December 2016 RO letter notified him that his spouse was added to his compensation award, effective in April 2009.)  However, further development, namely, the issuance of a statement of the case (SOC), has not yet been completed by the RO.  Therefore, the Board will not address that issue herein.  

The Board also notes that a May 2017 RO letter requested the Veteran to clarify the issue(s) he intended to appeal (in correspondence VA received earlier in May 2017).  While the RO recently denied service connection for a left hip disability, the NOD received in May 2017, does not identify the specific issue that is the subject of the NOD.  The Veteran has not responded to the RO's request for clarification.  Thus, the Board does not find that any other issue is properly before it for consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In February 2016 the Board remanded this case, in pertinent part, for the AOJ to readjudicate the service connection claims, after additional VA and private medical records were added to the record.  Evidently, the case had been transferred to the Board prematurely, before the AOJ had an opportunity to review the new evidence.  The AOJ (specifically, the Appeals Management Center, or AMC) thereafter issued a supplemental statement of the case (SSOC), denying all service connection issues.  In readjudicating the claims, the AOJ did not arrange for any further development suggested by any evidence received.  However, in reviewing the new evidence with the voluminous records already on file, it is the Board's judgment that further development is necessary to decide the claims.  

The Veteran has undergone several VA examinations scheduled to address whether his service-connected left medial malleolus fracture residuals caused or aggravated his psychiatric and low back, right hip, and right knee (formerly claimed as right leg, but clarified to be right knee at the September 2010 Board hearing) disabilities.  For example, in September 2004 he was evaluated for his spine and mental disorder, in October 2005 for his right hip and right leg, in October 2007 for his mental disorder, and in March 2009 for his spine and mental disorders.  The Board deems the opinions offered on those examinations to be inadequate.  The providers on most examinations did not offer an opinion regarding aggravation.  The September 2004 examiner opined that the fracture residuals did not aggravate the lower back disability (diagnosed as degenerative disc disease with congenital central stenosis with right lumbar radiculopathy), but only explained that the residuals were too mild to worsen the back condition, which was in part congenital, without any reference to the nature of the residuals (a February 2004 VA examination of the ankle residuals noted, for example, that the Veteran had an antalgic gait).  Moreover, there was no rationale in most cases for the unfavorable nexus opinions.  The September 2004 examiners did not explain their opinions that the Veteran's lower back disability and depression were not secondary to his service-connected left medial malleolus fracture residuals.  A March 2009 examiner merely concluded that there was no "cause and effect" relationship between the fracture and the development of lumbar spinal stenosis, and another March 2009 examiner found that it was less likely than not that the Veteran's depression was caused by the fracture residuals, without providing any rationale.  Given that the Veteran's treating VA neurologist in an August 2005 statement suggested that the Veteran's ambulation problems may have resulted from attempting to compensate for the limitations from the left ankle injury, it is incumbent upon the examiners to furnish a complete rationale that considers the effect, if any, of the fracture residuals on the Veteran's right knee, right hip, and low back disabilities.  

Regarding the psychiatric disability claim, the record contains conflicting opinions whether the Veteran's diagnosed depression was caused or aggravated by the service-connected fracture residuals of the left medial malleolus.  As noted, the Veteran underwent VA psychiatric examinations in September 2004, October 2007, and March 2009, which did not produce conclusions favorable to his claim, but his treating VA psychiatrist has submitted July 2005, August 2006, and November 2010 statements on his behalf which may in part be construed to support the claim.  To reconcile these opinions, the Board sought an expert medical opinion from the Veterans Health Administration (VHA), and an opinion was received in June 2011.  The consulting expert found that the Veteran's service-connected ankle injury did not contribute significantly to either the onset or worsening of his depression, and instead attributed the depression to the low back and right hip disabilities.  His conclusion was partly based on the findings on repeat VA orthopedic examinations that did find a connection between the fracture residuals and the low back, right hip, and right leg disabilities that produced pain.  Given the inadequate orthopedic examinations, as noted above, the VHA opinion is also deemed inadequate, and a new VA medical opinion should be obtained.  

The Board is also aware that many years have elapsed since the VA examinations and medical opinions were added to the record.  Records of more recent private and VA treatment have been associated with the file, to include VA records of February 2017 showing the Veteran was in an addiction therapy program which he entered because he was constantly depressed.  Particularly when addressing whether a service-connected disability has aggravated, or increased in severity beyond natural progression, a nonservice-connected disability, a past opinion on the nature of the service-connected disability and its effect on other disabilities may become unreliable where the service-connected disability or one of the other disabilities has worsened.  In other words, a current examination would more accurately reflect aggravation, if any.  Notably, the Veteran testified at a Board hearing in September 2010 that his ankle disability was more severe then than it had been in the past.  If so, the impact of the ankle disability upon the claimed disabilities has not been evaluated (the VHA opinion in June 2011 did not discuss the current fracture residuals and their impact on the Veteran's depression).  

Prior to arranging for the medical examinations and opinions sought, the AOJ should ensure that the record contains updated VA treatment records pertaining to the claimed disabilities, and request the Veteran to furnish any private records of treatment he has received for the claimed disabilities.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain for association with the claims file (a) all updated VA records, since February 2017, of the Veteran's treatment for a mental disability and for left ankle, low back, right hip, and right knee disabilities; and (b) all (inpatient and outpatient) records from the Hines VA Medical Center dated in the 1990s, pertaining to treatment for a mental disability.  

2.  The AOJ should ask the Veteran to submit all private records, from 2015, pertaining to treatment for a mental disability and for disabilities of the left ankle, lower back, right hip, and right knee, or furnish a medical release for the VA to obtain them on his behalf.  

3.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his diagnosed low back, right hip, and right knee disabilities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner should opine regarding the likely etiology for each diagnosed disability.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that the disability either (a) was related to his service from November 1975 to January 1978, or (b) was caused, or aggravated, by his service-connected residuals of a left medial malleolus fracture.  

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and prior medical opinions, as appropriate.  The prior VA examination reports include those in September 2004, October 2005, and March 2009; and the Veteran's VA neurologist (Dr. C) offered an opinion in August 2005.  

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation by a service-connected disability is found, the examiner should identify, to the extent possible,, the degree of disability (pathology/impairment) resulting from such aggravation.

If the examiner determines that the opinion sought cannot be given without resort to speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training).

4.  Thereafter, the AOJ should arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his mental disability, including depression.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed. 

Based on review of the record and examination of the Veteran, the examiner should identify (by diagnosis) each psychiatric disability found/shown by the record, and opine regarding the likely etiology for each diagnosed psychiatric disability entity, including depression.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that the disability either (a) was related to his service from November 1975 to January 1978 (incurred therein), or (b) was caused, or aggravated, by his service-connected residuals of a left medial malleolus fracture.  

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and prior medical opinions, as appropriate.  The prior VA examination reports include those in September 2004, October 2007, and March 2009; the Veteran's treating psychiatrist offered statements in July 2005, August 2006, and November 2010; and a VHA opinion was obtained in June 2011.    

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation by a service-connected disability is found, the examiner should identify, to the extent possible, the degree of disability (pathology/impairment) resulting from such aggravation.

If the examiner determines that the opinion sought cannot be given without resort to speculation, to satisfy legal requirements the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training).

5.  After completion of the foregoing, the AOJ should review the record and readjudicate the claims.  If the any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

